91 F.2d 354 (1937)
COMMISSIONER OF INTERNAL REVENUE
v.
HAWKINS et al.
No. 8397.
Circuit Court of Appeals, Fifth Circuit.
July 16, 1937.
Berryman Green and Sewall Key, Sp. Assts. to the Atty. Gen., James W. Morris, Asst. Atty. Gen., and Morrison Shafroth, Chief Counsel, Bureau of Internal Revenue, and Charles H. Curl, Sp. Atty., Bureau of Internal Revenue, both of Washington, D. C., for petitioner.
Ben D. Clower, of Tyler, Tex., for respondents.
Before FOSTER, HUTCHESON, and HOLMES, Circuit Judges.
FOSTER, Circuit Judge.
This case presents merely a question of whether petitioners were entitled to take a deduction on their returns from 1932 for a loss occasioned by the foreclosure of a mortgage and consequent sale of a large tract of land in California in 1931. The facts are not in dispute. The Board in a well-considered opinion, reported in 34 B. T.A. 918, carefully reviewed the law and held that the loss did not occur until the end of the redemption period in 1932.
We concur in the ruling of the Board. The petition is denied and the judgment of the Board is affirmed.